Case 4:20-cr-00252-ALM-KPJ Document 97 Filed 03/08/21 Page 1 of 5 PageID #: 295




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                                §
UNITED STATES OF AMERICA                        §   Case Number: 4:20-CR-00252(1)
                                                §   Judge Mazzant
v.                                              §
                                                §
STEVEN CHURCHILL ET AL.                         §
                                                §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Bill of Particulars (Dkt. #81). The

 Court, having considered the Motion and the relevant pleadings, finds that the motion must be

 DENIED.

                                         BACKGROUND

        Defendant Steven Churchill (“Churchill”) is owner and president of LPI Media Group, a

 company accused of paying and receiving kickbacks in exchange for arranging fraudulent health

 care services (Dkt. #41). Specifically, Churchill is accused of providing Medicare patient

 information to Defendants Lydia Henslee and Daniel Stadtman, who used the information to create

 fictious prescriptions for dental braces, which they later sold to Defendant David Warren

 (“Warren”) and his orthotics provider M&M Medical Support (Dkt. #41 at p. 11). Warren then

 billed Medicare $3,781,105 for the prescriptions, part of which he distributed to co-defendants as

 kickbacks for their role in the scheme (Dkt. #41 at p. 12).

        On November 19, 2020, a grand jury indicted Churchill for his role in the scheme (Dkt.

 #41). Churchill is charged with Conspiracy to Commit Illegal Remunerations under 18 U.S.C. §

 371 (Dkt. #41 at p. 23). On January 15, 2021, Churchill moved for the Court to order the

 Government to provide a bill of particulars (Dkt. #81). On January 29, 2021, the Government
Case 4:20-cr-00252-ALM-KPJ Document 97 Filed 03/08/21 Page 2 of 5 PageID #: 296




 responded (Dkt. #86).

                                       LEGAL STANDARD

        Under Rule 7(f) of the Federal Rules of Criminal Procedure, a defendant may move the

 court to direct the government to provide a bill of particulars—a formal written statement

 providing details of the charges against the defendant. FED. R. CRIM. PRO. 7(f). The purpose of a

 bill of particulars is to inform the defendant of charges against them in sufficient detail so they

 may prepare their defense and avoid surprises at trial. United States v. Kirkham, 129 F.App’x 61,

 72 (5th Cir. 2005); United States v. Canter, 557 F.2d 1173, 1178 (5th Cir. 1977). A bill of

 particulars is only required where the indictment is so general it does not apprise the defendant of

 the specific acts of which they are accused. United States v. Moody, 923 F.2d 341, 350-52 (5th

 Cir. 1991).

        A defendant is not entitled to a bill of particulars to obtain the theory of the government's

 case, nor may it be “used for the purpose of obtaining a detailed disclosure of the government's

 evidence in advance of trial.” United States v. Hajecate, 683 F.2d 894, 898 (5th Cir. 1982);

 Downing v. United States, 348 F.2d 594, 599 (5th Cir. 1965). The decision whether to grant a

 motion for a bill of particulars is within the discretion of the trial court. United States v. Burgin,

 621 F.2d 1352, 1358-59 (5th Cir. 1980). A court abuses its discretion in denying a motion for a

 bill of particulars only when the denial results in actual surprise at trial and prejudice to a

 defendant's substantial rights. See United States v. Hughes, 817 F.2d 268, 272 (5th Cir. 1987).

                                             ANALYSIS

        Churchill asks the Court to order a bill of particulars because the Indictment does not

 describe how he willfully and knowingly participated in the conspiracy (Dkt. #81 at p. 2).

 Churchill requests three groups of documents in the bill of particulars: (1) the date and nature of



                                                   2
Case 4:20-cr-00252-ALM-KPJ Document 97 Filed 03/08/21 Page 3 of 5 PageID #: 297




 the earliest statement or event establishing his participation in the conspiracy; (2) evidence that his

 participation was knowing and willful; and (3) evidence that he was aware the prescriptions were

 fraudulent (Dkt. #81 at p. 1). The Government disagrees, arguing the Indictment provides

 sufficient information for Churchill to prepare his defense and his Motion amounts to an

 impermissible discovery request (Dkt. #86 at p. 2).

        The Court finds a bill of particulars is unwarranted because the Indictment provides

 sufficient information for Churchill to prepare his defense. Defendants are not entitled to a bill of

 particulars to obtain the theory of the Government’s case or to obtain disclosure of the

 Government’s evidence before trial. Downing v. United States, 348 F.3d 594, 599 (5th Cir. 1965).

 Defendants are also not entitled to a bill of particulars to discover all overt acts they are accused

 of that might be proven at trial. United States v. Murray, 527 F.2d 401, 411 (5th Cir. 1976)

 (citations omitted) (“[T]here is no general requirement that the government disclose in a bill of

 particulars all the overt acts it will prove in establishing a conspiracy charge[.]”).

        Here, the Indictment is sufficiently detailed to put Churchill on notice of his criminal acts

 and enables him to prepare a defense for trial. Churchill is charged under 18 U.S.C. § 371, meaning

 the Government must only prove:

        (1) defendant and at least one other person agreed to commit the crime of illegal
        remunerations, as charged in the indictment; (2) defendant knew the unlawful
        purpose of the agreement and joined in it willfully, that is, with the intent to further
        the unlawful purpose; and (3) at least one of the conspirators during the existence
        of the conspiracy knowingly committed at least one of the overt acts described in
        the indictment, in order to accomplish some object or purpose of the conspiracy.

 See Pattern Crim. Jury Instr. 5th Cir. § 2.15A (2019). The Government need not prove a formal

 agreement between the conspirators or that each conspirator knew all the details of the scheme. Id.

 An indictment is legally sufficient on its face if it contains all of the essential elements of the

 offense charged, fairly informs the defendant of the charges, and alleges sufficient information to


                                                   3
Case 4:20-cr-00252-ALM-KPJ Document 97 Filed 03/08/21 Page 4 of 5 PageID #: 298




 allow a plea or acquittal. United States v. Heon Jong Yoo, No. 618-CR-00016, 2018 WL 9362570,

 at *2 (E.D. Tex. Nov. 8, 2018) (quoting United States v. Kay, 359 F.3d 738, 742 (5th Cir. 2004)).

        Churchill argues the Indictment does not demonstrate how he acted with knowledge of the

 unlawful activities, but the Government need not include every piece of evidence supporting each

 element of the crime (Dkt. #81). Further, the Fifth Circuit applies a lower standard of particularity

 for Indictments in conspiracy cases. See United States v. Perez, 489 F.2d 51, 70 (5th Cir. 1973)

 (citing Williamson v. United States, 207 U.S. 425, 447 (1908) (noting “it is well settled that in an

 indictment for conspiring to commit an offense—in which the conspiracy is the gist of the crime—

 it is not necessary to allege with technical precision all the elements essential to the commission

 of the offense which is the object of the conspiracy”). Here, the Indictment properly contains

 information about each essential element, including the operative dates of the conspiracy, the

 participants, and overt acts committed by both Churchill and co-defendants (Dkt. #41 at p. 11).

 The Government alleges Churchill generated business for Warren by unlawfully providing

 Medicare patient information in exchange for kickbacks (Dkt. #41 at p. 10). The Indictment states

 Churchill’s unlawful acts occurred between July 2018 and April 2019, and his payments for

 orthotics referrals totaled approximately $1,223,126.56 (Dkt. #41 at p. 17). The Indictment also

 states these unlawful referrals were intentional and knowingly. This information is sufficient to

 serve “the fundamental purpose of an indictment . . . to inform a defendant of the charges against

 [them].” Perez, 489 F.2d at 70.

        Churchill’s chief issue is more accurately his frustration at the large quantity of documents

 provided by the Government in discovery. Churchill asks for a bill of particulars because “[t]he

 Government has provided hundreds of pages of Discovery” and “understanding how each

 document meets the Government’s burden . . . is similar to looking for a needle in a haystack:



                                                  4
    Case 4:20-cr-00252-ALM-KPJ Document 97 Filed 03/08/21 Page 5 of 5 PageID #: 299




     arduous and excessive, with mountains of irrelevant discovery in the mix that pertain solely to his

     alleged co-conspirators.” But while discovery in this case may extensive, “a bill of particulars is

     not a discovery device.” United States v. Rodriguez, No. 4:18-CR-00216-ALM CAN, 2020 WL

     4689193, at *4 (E.D. Tex. July 27, 2020), report and recommendation adopted, No. 4:18-CR-216,

     2020 WL 4674141 (E.D. Tex. Aug. 12, 2020) (quoting United States v. Burgin, 621 F.2d 1352,

     1358 (5th Cir. 1980)). The Government is under no obligation to organize and identify relevant

     information already produced to Churchill. See United States v. Kirkham, 129 F. App’x 61, 72–73

     (5th Cir. 2005) (motion for Bill of Particulars properly denied when government provided

     defendants with “voluminous discovery”).

             As the Indictment contains sufficient information to put Churchill on notice of his criminal

     acts and to avoid surprises at trial, Churchill is not entitled to a bill of particulars.
.
                                                CONCLUSION

             It is therefore ORDERED that Defendant’s Motion for Bill of Particulars (Dkt. #81) is

     hereby DENIED.


             SIGNED this 8th day of March, 2021.




                                              ___________________________________
                                              AMOS L. MAZZANT
                                              UNITED STATES DISTRICT JUDGE




                                                         5
